Citation Nr: 1614174	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-38 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected residuals of cervical spine injury, post-operative anterior cervical discectomy and fusion of C6-7 (hereinafter "cervical spine disability").

2.  Entitlement to an initial evaluation in excess of 20 percent prior to March 15, 2013, and in excess of 30 percent thereafter, for the service-connected C7 radiculopathy of the left upper extremity (hereinafter "radiculopathy").

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and Her Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to March 1990 and from May 2006 to March 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).  The RO, in pertinent part, granted service connection for a cervical spine disability effective from March 5, 2007.   The Veteran is appealing the original assignment of the 10 percent rating following the award of service connection.  See Fenderson v. West, 12 Vet. 

In January 2010, in support of this claim, the Veteran and her husband testified at a hearing before the RO.  A transcript of the proceeding has been associated with the virtual (i.e., paperless or electronic) record.

During the pendency of this appeal, the RO granted service connection for radiculopathy and assigned a separate 20 percent rating effective from March 15, 2007.  See August 2009 rating decision.  As this is the type of neurological impairment contemplated by 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, it is part and parcel of the cervical spine disability on appeal.  The RO then granted an increase to 30 percent for radiculopathy effective from May 15, 2013.  The claim remains in controversy as less than the maximum benefit available was awarded. 
See AB v. Brown, 6 Vet. App. 35 (1993).  Finally, a claim of entitlement to a total disability rating based on individual unemployability (TDIU) was denied in a September 2013 rating decision.  The RO denied TDIU due to any service-connected disabilities (the Veteran is also service-connected for tinnitus).  However, a claim for TDIU has also been raised on a derivative basis, as part of her claim for higher ratings for cervical spine and radiculopathy disabilities.  Therefore, the matter is considered before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  

The claim for radiculopathy and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected cervical spine disability has been productive of functional loss due to pain throughout the appeal period; however, it has not been shown to be productive of forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine or the functional equivalent at any time.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, and no higher, for the service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5235-5243 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran's claim on appeal arises from her disagreement with the initial disability evaluation assigned following the grant of service connection for a cervical spine disability.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist is not abrogated by the granting of service connection.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony in support of her appeal, the transcript of which has been obtained.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.



II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran appealed the March 2008 decision that assigned the initial 10 percent rating for her cervical spine disability, and the Board will now consider whether higher evaluations are warranted for the disability at any stage since the effective date of service connection.  See Fenderson, supra.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for that higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When considering functional impairment caused by a service-connected disability, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as a "staged" rating and is irrespective of whether an initial or established rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  
Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  Moreover, where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The service-connected cervical spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5241, under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a (2015).  

Under Diagnostic Code 5241, spinal fusion with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, is assigned a 10 percent for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is for disability manifested by the following: forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id

A 40 percent is assigned for ankylosis of the entire cervical spine.  A 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent is assigned for unfavorable ankylosis of the entire spine.  Id.  

Aside from the General Rating Formula For Diseases and Injuries of the Spine, there are other provisions for rating disability of the spine when certain manifestations are present.  These include incapacitating episodes and neurological problems.  There has been no radiographic evidence of narrowing of disc space (disc spaces above C5/6 and C6/7 fusion were open.  There has been no evidence of incapacitating episodes of intervertebral disc syndrome as defined by the statute to warrant a higher rating under Diagnostic Code 5243.  See VA examination reports dated in 2008, 2009, 2010, 2013, 2014.  The Board is aware the Veteran reported 12 incapacitating episodes in the past year upon VA examination in 2010, which lasted one week at a time.  However, she indicated that she took her medication, used ice and heat, and rested until her symptoms abated.  She did not describe physician prescribed bed rest nor was it objectively confirmed elsewhere in the medical record, .i.e. examination reports or outpatient treatment records.

There is a neurological disability associated with the service-connected cervical spine disability and a separate rating for radiculopathy has been assigned under the  diagnostic codes pertinent to rating neurological disorders.  Radiculopathy is addressed in the Remand portion of the instant decision and is not part of the following discussion.  Whether tremors of the head are part of or a progression of the radiculopathy is also addressed in the Remand portion.  There has been no objective evidence of any associated bowel or bladder impairment.  The Veteran has not submitted any evidence to refute that already of record.  

Thus, the Board shall consider the service-connected cervical spine disability under the orthopedic diagnostic codes (under the General Rating Formula For Diseases and Injuries of the Spine) only in the instant decision.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that an initial rating 20 percent rating, and no higher, is warranted throughout the appeal period.  38 C.F.R. § 4.7; see Fenderson, supra.   

In this regard, the Veteran has testified (before the RO and in statements to medical providers) to continuous neck pain since her surgery, as well as decreased mobility due to pain, weakness, and stiffness.  She has also indicated that she was unable to participate in many recreational activities or drive for these reasons.  The Board finds that there is adequate pathology in the record to support some functional loss due to pain to support a 20 percent rating throughout the appeal period.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  Notably, on VA examination in 2008, the Veteran had would not allow range of motion in any direction more than 50 percent of expected due to pain.  The examiner additionally noted guarding and grimacing with active or passive range of motion.  On VA examination in 2009, the Veteran was unable to perform repetitive testing of the cervical spine due to "significant pain."  The Veteran had pain with all motion during testing in 2010, worse at the extremes of motion.  On both examinations in 2013 and 2014, the examiners found functional loss and impairment, to include pain on movement and less movement than normal.  However, despite evidence of painful motion, at no time has there been evidence of forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine or the functional equivalent.  Flexion was at worst limited to 35 degrees on examination in 2014, even when pain began at 15 degrees.  The Board notes that flexion was to 40 degrees in 2010 and 2013 (where pain began) and 45 degrees in 2009.  There was no evidence of  lack of endurance, fatigue, weakness or incoordination of the cervical spine at any time due to the service-connected cervical spine disability.  Id.   

The Board has also considered a higher rating under Diagnostic Code 5003 for degenerative arthritis; however, the Veteran's cervical spine disability is already rated based on limitation of motion as delineated above.  38 C.F.R. § 4.71a.

The Board acknowledges the Veteran's arguments for a total rating for her cervical spine disability since she was found to be disabled by the Social Security Administration (SSA); however, VA is not bound by the findings of disability made by other agencies, including the SSA. See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

Should the Veteran's disability picture change in the future, she may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected cervical spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected cervical spine disability reasonably describes her disability level and symptomatology.  The criteria allow for ratings based on limitation of motion and functional loss (due to such symptoms as pain), which was the basis for the increased rating.  Even considering the Veteran's complaints of pain, she did not meet the necessary criteria for limitation of forward flexion of the cervical spine to warrant a rating in excess of 20 percent (forward flexion of the cervical spine 15 degrees or less or favorable ankylosis) or the functional equivalent.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 

9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial 20 percent rating, and no higher, is granted for the service-connected cervical spine disability subject to the controlling regulations governing monetary awards. 



REMAND

Further development is necessary prior to a merits analysis of the Veteran's claims pertaining to radiculopathy and TDIU.  

The Veteran maintains that her radiculopathy has resulted in numbness, tingling, and loss of sensation in her left upper extremity.  During the August 2014 VA examination, the Veteran also reported head tremors since her second neck surgery.  The examiner observed head tremors on physical examination of the Veteran; however, did not indicate whether the tremors were part and parcel of the radiculopathy or a separate disability all together.  Thus, rendering this portion of the opinion inadequate.  See 38 C.F.R. § 4.2 (2015) (indicating it is incumbent on the rating Board in this circumstance to return the report as inadequate for evaluation purposes).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination, even if not statutorily obligated to, it must provide an adequate one, else, notify the claimant why one cannot or will not be provided.).  An addendum medical opinion must be obtained.  

The Veteran also claims entitlement to TDIU.  Currently, she does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

There is some evidence in this case to establish that the Veteran's service-connected disabilities may interfere with employment.  Notably, the 2014 VA examiner found the Veteran was unable to do a sedentary or physical job that required repetitive flexion, extension, lateral, or rotation of her neck due to pain in her neck and head tremors.  The examiner also indicated that she could not do sedentary or physical labor that required fine motor skills of her left hand or a job that required repetitive lifting, tugging, or pulling due to increase neck pain and weakness in the left arm.  

The Board does not have the authority to grant an extraschedular evaluation in the first instance; however, it is not precluded from reviewing a RO determination that referral is not warranted and confirming that decision.  In this case, based on the factual circumstances presented, the Board concludes once the development above has been completed, referral is needed.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether referral to "appropriate first-line officials" for extraschedular rating is required).

Finally, the RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the July 18, 2014, VA examiner, if available.  Otherwise the opinion must be rendered by a similarly qualified provider.  The examiner must provide an opinion as to the following:  whether head tremors is part of the service-connected radiculopathy disability or a separate neurologic or muscular disability associated with the cervical spine.  Complete rationale must be provided for any opinion rendered.

2.  Once the development above has been completed, and if the ratings associated with the service connected cervical spine disability do not meet the schedular requirement for TDIU, the RO should refer the Veteran's claim of entitlement to TDIU to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration under  38 C.F.R. § 4.16(b) (2015).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and her representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


